SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

413
KAH 11-01076
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
ANDRIQUE BARON, PETITIONER-APPELLANT,

                     V                              MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
EKPE D. EKPE, SUPERINTENDENT, WATERTOWN
CORRECTIONAL FACILITY, RESPONDENTS-RESPONDENTS.


KATHLEEN P. REARDON, ROCHESTER, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Jefferson County (Hugh A. Gilbert, J.), entered October 19, 2010 in a
proceeding pursuant to CPLR article 70. The judgment dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as he has been released to parole
supervision, this appeal by petitioner from the judgment dismissing
his petition for a writ of habeas corpus has been rendered moot (see
People ex rel. Graham v Fischer, 70 AD3d 1381, 1381-1382; People ex
rel. Mitchell v Unger, 63 AD3d 1591; People ex rel. Hampton v
Dennison, 59 AD3d 951, lv denied 12 NY3d 711), and the exception to
the mootness doctrine does not apply herein (see Graham, 70 AD3d at
1381-1382; Hampton, 59 AD3d at 951; see generally Matter of Hearst
Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   April 20, 2012                         Frances E. Cafarell
                                                  Clerk of the Court